              Case 2:15-cr-00390-MJP Document 91 Filed 08/07/20 Page 1 of 1




 1                                                        The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
       UNITED STATES OF AMERICA,                       NO. CR15-390 MJP
10
                            Plaintiff
11                                                     ORDER GRANTING UNITED STATES’
                       v.                              MOTION TO FILE A BRIEF IN EXCESS
12
                                                       OF TWELVE PAGES
       DAVID WELLER,
13
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to Defendant David Weller’s
18
     Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not
19
     exceed 18 pages in length.
20
                       7th day of _____________________,
           DATED this _____       August                 2020.
21
22
23
                                                    MARSHA J. PECHMAN
24                                                  United States District Court Judge
25 Presented by:
26 s/ S. Kate Vaughan
27 S. KATE VAUGHAN
   Assistant United States Attorney
28
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Weller, CR15-390 MJP - 1                               (206) 553-7970
